Citation Nr: 0125638	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of the presently 
awarded 10 percent for acne vulgaris with tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had military service from August 1988 to January 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas.  That rating decision granted service connection 
for acne vulgaris with tinea versicolor disability, assigned 
a 10 percent disability rating effective November 18, 1998.  

The veteran originally requested a personal hearing; however, 
the record reflects that such request was subsequently 
withdrawn.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's acne vulgaris with tinea versicolor 
involves an extensive area and is manifested by some itching; 
exudation, constant itching due to the skin disorders, 
extensive lesions or marked disfigurement is not shown. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for acne vulgaris with tinea versicolor have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7899-7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1995 service medical record entry the veteran 
reported that his skin flaked causing itching and he was 
observed scratching his arms during examination.  It was 
reported that the rash covered 95 percent of his back.  The 
veteran was diagnosed with and treated for tinea versicolor.  
In an October 1996 service medical record entry, the veteran 
reported having a rash that itched, localized to the face.  
The examiner noted fluid filled pustules on the forehead and 
right side of the face.  The veteran was diagnosed with and 
treated for acne vulgaris of the face.  In a November 1996 
entry, lesions on the face and neck were reported.  In a 
January 1997 entry it was noted that that the acne vulgaris 
had resurfaced while the veteran was on leave, further 
medication was requested and acne lesions on the face were 
noted.

The June 1998 medical board evaluation indicated that the 
veteran continued to have tinea versicolor on the front and 
back of the torso.

In an April 1999 general VA examination, the veteran's skin 
was determined to be essentially normal.

In a May 1999 examination, the veteran was diagnosed with 
cystic acne, with tinea versicolor.  Multiple papulo-nodulo-
cystic lesions on the face, along with some pigmented scars 
were noted.  The lesions on the veteran's back and chest were 
noted to a lesser degree.  Extensive tinea versicolor was 
also noted on the veteran's back and chest.

Subsequent VA outpatient records indicate the veteran's skin 
condition persisted.

A May 2001 VA examination indicates that the veteran had no 
ulceration or disfigurement.  Superficial lesions of acne 
vulgaris were noted on his face, neck, anterior chest, 
anterior abdomen, lower abdomen, suprapubic area, back of 
shoulders and back of trunk in addition to tinea versicolor.  
The examiner indicated that the veteran's chief symptom was 
itching; however, no active inflammation or dermatitis was 
found.  The itching was thought to be related to the 
veteran's soap use, not to his acne vulgaris with tinea 
versicolor.  The examiner opined that the veteran's service 
connected skin disability was persistent, but mild.  He noted 
that it never assumed the proportion of ulceration, 
disfigurement or major disability.  The service connected 
skin disability was said not to interfere with the veteran's 
employability.  

Photographs of the veteran's face, neck shoulders, stomach, 
back and groin area are in the file and show symptomatology 
pertinent to the veteran's condition.

In January 2001, the veteran indicated that he experienced 
constant exudation, itching, extensive lesions, and had 
marked disfigurement.

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The claims file contains the veteran's service medical 
records and post service medical records.  All indicated 
available records were procured.  The veteran underwent a 
recent VA examination in May 2001 pertinent to his claim.  In 
the statement of the case, supplemental statement of the 
case, letters, and rating decisions, the RO explained the 
basis for its denial of an increased rating in excess of the 
presently awarded 10 percent pertinent to the veteran's acne 
vulgaris with tinea versicolor disability.  The RO also noted 
the evidence reviewed, and regulations relevant to the 
matters at issue.  There is no indication that any relevant 
evidence is presently outstanding.  Accordingly, the Board 
finds that all the facts have been developed to the extent 
possible, and that the dictates of the VCAA have been 
satisfied as to the issue on appeal.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993).

Pertinent Law & Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The provisions of 
38 C.F.R. § 4.27 (2001) provide that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  As the rating schedule does not 
contain a rating code specifically setting forth criteria for 
evaluating acne vulgaris with tinea versicolor, the RO rated 
the disability utilizing the criteria found at 7899-7806 for 
eczema.

Under Diagnostic Code 7806, eczema manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area is rated as 10 percent disabling.  A 30 
percent rating is assigned with exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance a 50 percent 
rating is assigned.  38 C.F.R. § 4.118.

Other skin related regulations include Diagnostic Codes 7800, 
7803, 7804 and 7805 pertinent to various levels and types of 
scarring.  38 C.F.R. § 4.118 (2001).

In a case such as the present one where the appeal arises 
from the assignment of an evaluation after a grant of service 
connection, the severity of the disabilities at issue are to 
be considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  In Fenderson, the 
Court also discussed the concept of "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28. 

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

Analysis

The evidence of record reflects that a rating in excess of 
the present 10 percent is not presently warranted.  As 
stated, a 30 percent disability rating, the next highest 
disability rating, requires constant itching or exudation, 
extensive lesions, or marked disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

In support of the veteran's claim are his consistent reports 
since service of itching.  
In his January 2001 statement, the veteran notes that the 
itching is constant.  The veteran may attest competently to 
factual observations, such as, in this instance, constant 
itching.  See Cartright v. Derwinski, 2 Vet.App. 24 (1991). 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  
However, the May 2001 VA examiner stated that acne vulgaris 
with tinea versicolor is not noted for severe problems with 
itching and felt that the itching was related to the 
veteran's soap, not to his service connected disability. 

Moreover, although the veteran's skin diseases do cover an 
extensive area, the lesions themselves are not extensive.  In 
the June 1998 VA examination, the veteran's skin was 
determined to be essentially normal.  The May 2001 VA 
examiner considered the veteran's skin conditions to be mild, 
and it was noted that they never assumed the proportion of 
disfigurement, ulceration, or major disability.  The 
submitted photogrpahs support the examiner's opnion that the 
diseases are only mild.  They do not represent marked 
disfigurement, extensive lesions or exudation.  In 
consideration of such, the Board finds that the current 10 
percent disability rating and no more is presently warranted 
pursuant to Diagnostic Code 7806.

The Board notes that consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2000), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a disability evaluation higher than 10 percent.  As 
stated, the veteran's symptoms are not of such sufficient 
severity as to be disfiguring or ulcerated and there is no 
evidence that they are presently painful, poorly nourished, 
or otherwise disabling.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805. 

Although the veteran contends that his condition has 
worsened, and there is note of variation in the extensiveness 
of symptomatology, the evidence does not indicate a rating 
evaluation in excess of 10 percent is warranted at any point, 
accordingly, staged ratings are not warranted in this 
instance.  Fenderson at 126-28.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
acne vulgaris with tinea versicolor is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


